Citation Nr: 1510098	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-30 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to January 1981; from December 1990 to January 1991, and in September 1997, as well as subsequent service in the National Guard.  This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


REMAND

Regarding his claim for entitlement to a total disability rating based on individual unemployability (TDIU), the Veteran submitted a VA Form 21-8940 in May 2009, indicating that he last worked as an aircraft mechanic during service in 2004.  Thereafter, the Veteran indicated that he worked part-time at a golf course that was owned by a friend.  In addition, the Veteran also reported that he engaged in a small internet sales business, which resulted in approximately 9,000 to 11,000 dollars a year for the past three years.  However, during the January 2014 hearing before the Board, he asserted that he gave up working at the golf course due to his service-connected irritable bowel syndrome and chronic fatigue.  Further, the Veteran explained that when he was employed at the golf course, such employment was "marginal," as his friend owned the business and worked around the symptoms of his service-connected disorders.  

The record demonstrates that the Veteran's occupational history is unclear since 2004.  In this regard, the Veteran must complete another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, in order to update his employment history since his discharge from service.  Accordingly, the RO must provide the Veteran with a VA Form 21-8940 for him to complete and submit.

Moreover, the Veteran has several service-connected disorders, including obstructive sleep apnea, chronic fatigue syndrome, irritable bowel syndrome, and 

adjustment disorder.  During a March 2010 VA psychiatric examination, the examiner noted that on bad days, the Veteran's mental disorder affected his ability to work; however, he explained that "it does seem that his [irritable bowel syndrome] and chronic fatigue affect his ability to maintain or obtain gainful employment."  Conversely, the Veteran underwent a general examination in July 2013.  The July 2013 VA examiner noted that the Veteran served for 23 years working as an aircraft mechanic.  The examiner further noted that due to his service-connected disorders, the Veteran was discharged from service in 2003 and could no longer work as an aircraft mechanic, as he did not have the licensure to continue such work in the civilian sector.  The examiner also noted that as a result of his chronic fatigue, the Veteran took frequent naps during the day.  The examiner indicated that "sedentary gainful employment would remain feasible."  Given the conflicting opinions, another VA opinion that addresses the functional effects of all of the Veteran's service-connected disorders on his ability to work is necessary.  Friscia v. Brown, 7 Vet. App. 294 (1994).         

In addition, as the Veteran receives ongoing treatment at the VA Medical Center in Lebanon, Pennsylvania, the RO must also obtain records from such facility dated from July 2013 to the present.  38 C.F.R. § 3.159 (c)(2) (2014).  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability for him to complete with information regarding his income, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  Thereafter, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from 

identified treatment sources.  Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from the VA Medical Center in Lebanon, Pennsylvania dated in July 2013 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Upon completion of the above development, the Veteran must be afforded a VA examination to determine whether the functional effects of the Veteran's service-connected disorders prevent him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.  The claims files and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the 

electronic records.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner is advised that marginal employment that is of limited remuneration or that is in a sheltered environment, protected from demands of employment in the general marketplace, such as a special position within a family business sheltered from productive requirements of general employment, is not to be considered substantially gainful employment.  Substantially gainful employment is considered employment that is available within the employment market that would provide sufficient remuneration to allow the Veteran to support himself financially on the income derived from that employment.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or 

testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be re-adjudicated, with a discussion of whether the Veteran's employment history represents marginal employment at any time during the appeal period.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

